Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et. Al. (US 20180190719 A1 hereinafter Kim).

Regarding claim 1, Kim teaches in Figs. 1-3B with associated text, an organic light emitting diode device, comprising: a substrate 110; and 
a light emitting component 140 and a first structural layer (160 and 133) provided on a side of the substrate, 
wherein the light emitting component is provided on a side of the first structural layer distal to the substrate (Fig. 1), and 
a light emitting surface of the light emitting component comprises a curved surface (161) protruding towards a direction away from the substrate (curved surfaces of convex portions y protrude towards a direction away from the substrate Fig. 1 and 2A), and 
wherein the curved surface comprises a concave-convex curved surface which is constituted by a plurality of spherical-cap curved surfaces (the surfaces of 162 are spherical caps (paragraph [0034] and the curved surface of the emitting element has the same curved surface of 160 paragraph [0049], Fig. 1).  

Regarding claim 3, Kim teaches a surface of the first structural layer proximal to the light emitting component and a surface of the light emitting component proximal to the first structural layer have a same shape and are in contact with each other (paragraph [0049], Fig. 1).  

Regarding claim 5, Kim teaches the first structural layer is a planarization layer (Fig. 1) a pixel definition layer 136 is further provided at the side of the first structural layer distal to the substrate, an orthographic projection of the pixel definition layer on the substrate does not overlap with an orthographic projection of a structure of the light emitting component (structure in which 142 and 143 are in direct contact with 141 so as to emit light) on the substrate (Fig. 1), the pixel definition layer comprises a plurality of pixel definition structures (pixel definition structures on each side of emitting element Fig. 1), the light emitting component is provided between adjacent pixel definition structures, and a region between the adjacent pixel definition structures defines the area of the orthographic projection of the light emitting component on the substrate (Fig. 1).  

Regarding claim 7, Kim teaches the light emitting component comprises a cathode 143 (paragraph [0043]), an anode 141 (paragraph [0036]), and an organic light emitting material layer 142 (paragraph [0035]) between the cathode and the anode (Fig. 1).  

Regarding claim 9, Kim teaches a thin film transistor 120 is provided between the light emitting component and the substrate, the thin film transistor comprises an active layer 122, a gate 121, a source 124 and a drain 123, and the drain is coupled to the anode (Fig. 1).

Regarding claim 16, Kim teaches a display panel, comprising an organic light emitting diode device, wherein the organic light emitting diode device is the organic light emitting diode device of claim 1 (paragraph [0115]).  

Regarding claim 18, Kim teaches a display device, comprising a display panel, wherein the display panel is the display panel of claim 16 (paragraph [0114]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1.

	Regarding claim 2, Kim teaches the organic light emitting diode device of claim 1.
	Kim does not specify a radius of a bottom circle of a spherical cap of the spherical-cap curved surface or of a spherical-cap surface of the plurality of spherical-cap curved surfaces is r, a height of the spherical cap is H, and arctan(H/r) is an angle ranging from about 20 to about 40 however Kim teaches r is about D/2 or ½ to 5/2 microns Fig. 3B paragraph [0063] and H is about 1 to 4 microns paragraph Fig. 3B, paragraph [0063] so that arctan(H/r) is about to 22 to 83 and therefore envisions values of r and H wherein arctan(H/r) is an angle ranging from about 20 to about 40.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore it would have been obvious to one of the ordinary skill in the art at the time the invention was made to set arctan(H/r) is an angle ranging from about 20 to about 40  with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 17, Kim teaches a display panel, comprising an organic light emitting diode device, wherein the organic light emitting diode device is the organic light emitting diode device of claim 2 (paragraph [0115]).  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 and further in view of Nishikawa et. Al. (US 20080024402 A1 hereinafter Nishikawa).

	Regarding claim 4, Kim teaches the organic light emitting diode device of claim 1.
	Kim does not specify a thickness of the first structural layer in a direction perpendicular to the substrate ranges from about 1 µm to about 4 µm.
	Nishikawa discloses in Fig. 7(a) with associated text a thickness of a first structural layer 30, similar to that of Kim, that in a direction perpendicular to a substrate (Fig. 7(a)) ranges from about 1 µm to about 4 µm (paragraph [0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the first structural layer of Kim to range from about 1 µm to about 4 µm because according to Nishikawa the planarization insulating layer 30 is often employed for planarizing the surface where the organic EL element 100 is formed to the maximum extent even when surface irregularity is generated by forming the TFT, and in such a case the layer 30 is formed in a thickness of approximately 1 .mu.m to 4 .mu.m. (paragraph [0063]), In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), furthermore, the thickness would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims 6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 and further in view of Woo et. Al. (US 20180331326 A1 hereinafter Woo).

Regarding claim 6, Kim teaches the organic light emitting diode device of claim 5, wherein the organic light emitting diode device is of a top-emission type (paragraph [0025].
Kim does not specify an encapsulation layer is further provided on a side of the pixel definition structures distal to the substrate, and spacers are provided between the pixel definition structures and the encapsulation layer.
	Woo discloses in Fig. 10 with associated text an encapsulation layer RL1 is further provided on a side of the pixel definition structures distal to the substrate, and spacers BM are provided between the pixel definition structures and the encapsulation layer (Fig. 10, paragraph [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an encapsulation layer and spacers similar to those of Woo in the device of Kim because according to Woo light emitted from the organic electroluminescence device OEL (refer to FIG. 7B) may be condensed to the second opening OP2 (refer to FIG. 7B) defined through the light blocking layer BM and transmitted to the second optical layer RL2 (paragraph [0154]).

Regarding claim 8, Kim teaches the organic light emitting diode device of claim 7.
Kim does not specify the light emitting component further comprises a hole injection layer, a hole transport layer, an electron transport layer and an electron injection layer.
	Woo discloses in Fig. 4 with associated text a light emitting component OEL further comprises a hole injection layer (in HTR paragraph [0085]), a hole transport layer (in HTR paragraph [0085]), an electron transport layer (in ETR paragraph [0090]) and an electron injection layer (in ETR paragraph [0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light emitting component of Kim comprise a hole injection layer, a hole transport layer, an electron transport layer and an electron injection layer similar to those of Woo because according to Woo such layers are suitable for such a light emitting component (paragraphs [0085] and [0090], furthermore using such layers to improve carrier injection and transportation to the light emitting layer was very well known in the art before the effective filing date of the claimed invention.

Regarding claim 10, Kim teaches the organic light emitting diode device of claim 1.
Kim does not specify a light adjustment component RL2 is provided on a side of the light emitting component distal to the substrate, the light adjustment component is configured to refract light emitted from the light emitting component into light emitted in a single direction, and to emit the refracted light out (Fig. 10 embodiment 2-2, paragraph [0158]).
	Woo discloses in Figs. 7B and 10 with associated text a light adjustment component RL2 is provided on a side of a light emitting component OEAL distal to the substrate, the light adjustment component is configured to refract light emitted from the light emitting component into light emitted in a single direction, and to emit the refracted light out (Fig. 10 embodiment 2-2, paragraph [0158]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a light adjustment component similar to those of Woo in the device of Kim because according to Woo light emitted from the organic electroluminescence device OEL (refer to FIG. 7B) may be condensed to the second opening OP2 (refer to FIG. 7B) defined through the light blocking layer BM and transmitted to the second optical layer RL2 (paragraph [0154]).

Regarding claim 11, Kim teaches the organic light emitting diode device of claim 5, wherein the organic light emitting diode device is of a top-emission type (paragraph [0025].
Kim does not specify an encapsulation layer is further provided on a side of the pixel definition structures distal to the substrate, and spacers are provided between the pixel definition structures and the encapsulation layer, a light adjustment component is provided inside of the light emitting component, the light adjustment component is configured to convert light emitted from the light emitting component into parallel light, and to emit the parallel light out.
	Woo discloses in Figs. 7B and 10 with associated text an encapsulation layer RL1 is further provided on a side of the pixel definition structures distal to the substrate, and spacers BM are provided between the pixel definition structures and the encapsulation layer (Fig. 10, paragraph [0154]) a light adjustment component RL2 is provided inside of the light emitting component (Fig. 7B), the light adjustment component is configured to convert light emitted from the light emitting component into parallel light, and to emit the parallel light out (Fig. 10 embodiment 2-2, paragraph [0158]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an encapsulation layer, spacers and a light adjustment component similar to those of Woo in the device of Kim because according to Woo light emitted from the organic electroluminescence device OEL (refer to FIG. 7B) may be condensed to the second opening OP2 (refer to FIG. 7B) defined through the light blocking layer BM and transmitted to the second optical layer RL2 (paragraph [0154]).

Regarding claims 12-13, Kim in view of Woo teaches the light adjustment component comprises a lens (Woo paragraph [0137]).  


Response to Arguments

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Regarding the arguments on pages 15 and 16 Kim teaches in Fig. 1-3B a light emitting surface of the light emitting component comprises a curved surface (161) protruding towards a direction away from the substrate (curved surfaces of convex portions y protrude towards a direction away from the substrate Fig. 1 and 2A) the claim would not necessarily require that all of a light emitting surface of the light emitting component protrudes towards a direction away from the substrate furthermore a device having such a structure would appear to be inconsistent with the embodiment of the device “wherein the curved surface comprises a concave-convex curved surface which is constituted by a plurality of spherical-cap curved surfaces” as claimed and as is shown in Fig. 2 of the instant application.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20140312319 A1) in Fig. 3 with associated text teaches a device in which a light emitting surface (lower surface) of a light emitting component 40 comprises a curved surface protruding towards a direction away from the substrate 10 (Fig. 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897